DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-10 and 16-19 in the reply filed on December 22, 2022 is acknowledged.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 and 16-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1
(I) A circle representing ŋ5-bond in the two cyclopentadienyl rings of Formula 2 is missing.
(II) The limitation of “while introducing the cocatalyst at 70 cc/hr to 140 cc/hr” renders the cocatalyst limitation indefinite because (i) the identity of the cocatalyst is not defined and relative amount of the cocatalyst to the first and second metallocenes are not defined; and (ii) according to Examples 1-4 disclosed in the Specification, 
Claim 8
	According what is established in the art, trialkylaluminum alone does not function as a good activator the metallocene catalyst, and based on the disclosure of Examples in the Specification, MAO is the cocatalyst while trialkylaluminum is the scavenger.  Clarification and correction are requested.
Specification
The disclosure is objected to because of the following informalities: the structures of metallocenes throughout the Specification are erroneous as shown in above rejections.  
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2017/0291969) in view of Bae et al. (US 2017/0298538).


    PNG
    media_image1.png
    98
    395
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    17
    359
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    313
    365
    media_image3.png
    Greyscale

Lee further demonstrates ethylene polymerizations in Examples 1-8, wherein the following pair metallocenes are used:

    PNG
    media_image4.png
    156
    367
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    298
    395
    media_image5.png
    Greyscale

Note, Lee does not expressly discloses a bisindenyl metallocene analogus to Chemical Formula 1a such as bis(t-butoxyhexylindenyl)zirconium dichloride; however, such is disclosed in Bae as a functionally equivalent metallocene to bis(t-butoxyhexyl-cyclopentadienyl) zirconium dichloride for providing ethylene copolymers with narrow molecular weight distributions.  Bae’s metallocene is represented by Formula 2:

    PNG
    media_image6.png
    334
    399
    media_image6.png
    Greyscale


While Lee teaches the copolymerization of ethylene and an α-olefin in [0060], Lee does not teach continuous addition of cocatalyst to the polymerization media.  Note, the cocatalyst addition directly is trialkylaluminum as disclosed in Applicant’s Specification, and trialkyl alumium are offen directly added to the polymerization media during the polymerization as a scavenger.  
Thus, it would have been obvious to a skilled artisan at the time the invention was made to employ Bae’s bisindenyl metallocene catalyst to Lee’s binary catalyst composition to prepare an ethylene copolymer composition in the presence of a trialkylaluminum scavenger with desired molecular weight distribution and improved productivity since such is conventional done in the art in the absence of any showing criticality and unexpected results.
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Caixia C. Lu whose telephone number is (571)272-1106. The examiner can normally be reached IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Choi Ling Sui can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 


C CAIXIA LU
Primary Examiner
Art Unit 1763



/Caixia Lu/Primary Examiner, Art Unit 1763